Doster, C. J.
(concurring. specially) : I concur in the decision of this case and in all the reasoning upon which it is based, but, lest the remarks made in some of the closing paragraphs of the opinion concerning The State v. Water Co., 61 Kan. 547, 60 Pac. 337, *180should be construed as an intimation that a different rule might apply in the case of purely municipal improvements, such as water-works, from the one applicable to improvements made by cities as agencies of the state, I desire to say that I do not perceive the occasion for the application of any different rule.